Citation Nr: 0634889	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  98-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1992 to June 
1994.

This appeal is from a December 1997 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for fibromyalgia.

The Board of Veterans' Appeals remanded this issue for 
further development and adjudication in June 2000 and 
December 2004.  While most recently in remand status, VA 
granted claims previously on appeal.  The appeal is moot as 
to them.

In a September 2006 Post-Remand Brief, the veteran, through 
her representative, asserts a claim for service connection 
for her chronic pain syndrome, claimed as fibromyalgia, as 
secondary to service-connected pes planus, citing 38 C.F.R. 
§ 3.310(a).  Based on the brief's reference to VA medical 
opinions associating the veteran's calf pain with her pes 
planus, the Board construes the claim as for chronic pain of 
the calves, whether claimed as fibromyalgia or otherwise.

The matter of separate compensation for the veteran's chronic 
pain of the calves was finally decided in the negative in the 
Board's December 2004 decision.  In that decision, the Board 
responded to the claimant's arguments, raised in October 1998 
hearing testimony, that fibrositis of the calves warranted 
separate ratings from the conditions of the feet.  The Board 
remanded the claim for direct service connection for 
fibromyalgia.

A claim for secondary service connection for fibromyalgia as 
a systemic condition asserts that the service-connected 
disability of the feet caused or aggravated fibromyalgia.  
The matter currently on appeal is whether fibromyalgia was 
itself incurred or aggravated in service.  The RO has not 
adjudicated the matter of entitlement to secondary service 
connection for fibromyalgia.  To the extent the claim is 
distinguishable from the previously decided question of 
entitlement to a separate rating for chronic pain of the 
calves, the matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

The veteran does not have fibromyalgia.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110, 1117, 1118 (West 
2002); 38 C.F.R. § 3.303 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligation to assist VA claimants to 
prosecute their claims is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2006).  The 
veteran's claim and its initial adjudication predated 
enactment of the VCAA.  VA notified the veteran by letter in 
June 2002 and in May 2005 of the information and evidence 
necessary to substantiate her claim.  Both letters informed 
her of the information and evidence she must produce and of 
the information and evidence VA would attempt to obtain for 
her; the latter explicitly requested that she submit any 
evidence in her possession.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The veteran submitted information and evidence and VA 
obtained evidence subsequent to each letter, readjudicating 
the claim upon the receipt of additional evidence in each 
instance, thus ameliorating any prejudice that might have 
arisen had the sole adjudication predated VA's notice and 
assistance under the VCAA.  The veteran has through hearing 
testimony, the submission of evidence, and her 
representatives' statements shown actual knowledge of how to 
prosecute her claim and actual participation in the 
prosecution of her claim.  Nothing in the timing of VA's 
execution of its notice duties has hampered the veteran's 
participation in prosecuting her claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

A letter of June 2006 pertaining to another claim and a 
supplemental statement of the case (SSOC) of July 2006 
informed the veteran of the rating and effective date 
elements of VA compensation claims.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The SSOC notified the veteran of the 
time provided to submit additional evidence, and VA afforded 
that time.  VA has discharged its duty to notify in this 
case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Any 
deficiency in timing or defects in language of the notices 
were harmless error.  See Conway v. Principi, 353 F.3d 1359, 
1374 (2004) (The Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error").

VA has obtained all evidence of which it had notice and the 
veteran's authorization to obtain evidence, where necessary.  
VA has examined the veteran on several occasions.  VA has 
obtained medical opinions necessary to decide the claim.  The 
veteran failed to report for an examination intended to 
assist her to prove a material fact in contention.  VA 
notified her by letter of January 2006 of the impending 
examination and that her claim would be determined on the 
available evidence if she failed to report for the 
examination without good cause.  See 38 C.F.R. § 3.655.  No 
additional medical examination or opinion is necessary to 
decide his claim.  There has been no failure to obtain 
evidence of which VA must notify the veteran.  VA has 
discharged its duty to assist the veteran to prosecute her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (e).

II.  Analysis

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Generally, to prove service connection, a 
claimant must submit (1) medical evidence 
of a current disability, (2) medical 
evidence, or in certain circumstances lay 
testimony, of in-service incurrence or 
aggravation of an injury or disease, and 
(3) medical evidence of a nexus between 
the current disability and the in-service 
disease or injury.

Pond v. West, 12 Vet. App. 341, 346 (1999).  Certain 
statutory presumptions can aid a claimant to establish 
service connection, but the only presumption pertaining to 
fibromyalgia applies only to veterans of wartime service in 
the Southwest Asia Theater of Operations, which the veteran 
in this case is not  See 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2006).

There is inherent logic to listing the elements of the proof 
of service connection in the order set forth in Pond, supra.  
Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service); Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) (service connection based on peacetime 
service).  If the veteran does not have the condition for 
which she claims entitlement to service connection, her claim 
must fail.  The other elements of proof are moot.  In this 
case, the preponderance of the evidence is that the veteran 
does not have fibromyalgia, and therefore the claim must 
fail.

The veteran argues, in essence, that she is service-connected 
for fibrositis of the calves, that fibrositis is another term 
for fibromyalgia, and that her calf disorder began in 
service, therefore, she has fibromyalgia, which began in 
service.  There is lay and medical evidence that the veteran 
has fibromyalgia.   There is also VA expert medical opinion 
that she does not have fibromyalgia, notwithstanding the 
denomination of her service-connected condition as including 
fibrositis of the calves.  This decision regarding whether 
the veteran has a systemic fibromyalgia is not constrained by 
VA's denomination of her calf condition as fibrositis.

VA expert opinions of July 2004 and February 2006, as well as 
the literature the veteran submitted, see, e.g., Current 
Medical Diagnosis & Treatment 733; Mayo Clinic Family Health 
Book 883, confirm that fibrositis and fibromyalgia are 
synonyms.  The crux of the VA expert opinions is that the 
veteran does not have fibromyalgia, that fibrositis is an 
obsolete, discredited, and misleading term for fibromyalgia, 
and that, regardless of the past diagnostic nomenclature for 
her legs, a finding that has no bearing on her current 
service connection, nor does the existence of a diagnosis of 
fibrositis of the calves for the purpose of the extant 
service-connection of her feet and calves disability 
constrain the Board to find the veteran has fibromyalgia, 
which the VA expert opinions and the literature the veteran 
submitted uniformly identify as a diffuse condition, not 
localized to the calves.

The evidence of record has numerous diagnoses and impressions 
of fibromyalgia and fibrositis.  Almost all, seen in context, 
refer to the calves.  The crux of the matter is whether the 
medical examinations resulting in the diagnoses or 
impressions of fibromyalgia were accurate.  VA expert medical 
opinions of July 2004 and February 2006 set forth precise 
diagnostic criteria for fibromyalgia and demonstrate why the 
diagnoses of fibromyalgia of record were based on inadequate 
examinations.  VA regulation requires that examinations for 
compensation purposes be adequate for their purpose.  
38 C.F.R. § 3.326(b).  In the context of evaluating the 
degree of disability attributable to a diagnosis, another 
regulation prescribes the general principle that VA reject 
for rating purposes examination diagnoses not supported by 
sufficient findings and reports lacking sufficient detail for 
rating purposes.  38 C.F.R. § 4.2.  If review of the evidence 
confirms the inadequacy of the examination and other medical 
reports stating a diagnosis of fibromyalgia, the probative 
value of that evidence will be diminished or negated.

The veteran testified in October 1998 that a Social Security 
Administration Administrative Law Judge found that the 
veteran has fibromyalgia, and that the fibromyalgia began in 
1992 while in service.  She argued, in essence, that the SSA 
judge's findings proved those facts.

The Board is not compelled to accept the factual finding of 
the SSA judge.  Close examination of the record reveals the 
following: The SSA judge found, "The medical evidence 
documents and the claimant testified that she had been 
diagnosed with bilateral pes planus and pes valgus and 
fibrositis of the calf muscles in 1992 while in the Air 
Force."  The SSA judge identified the medical evidence on 
which he relied.

The cited medical evidence was a February 1997 psychiatric 
evaluation, which in turn noted the veteran's report that she 
was discharged from the service in 1992 [sic] because of 
fibromyalgia and fallen arches.  The service records actually 
show she was separated because of pregnancy, as she has 
elsewhere stated.  They include an entrance medical 
examination in August 1992 that noted mild, asymptomatic pes 
planus.  The veteran was seen on several occasions for 
complaints of pain in her arches, plantar surfaces, and 
calves.  Diagnoses in service included   pes planus and 
plantar fasciitis.  The terms "fibrositis" and 
"fibromyalgia" do not appear in the service medical 
records.

Thus, the February 1997 medical evidence the SSA judge took 
as proving both the presence of fibromyalgia or fibrositis is 
actually the psychiatrist's transcription of the veteran's 
history, not a medical conclusion at all.  Evidence that is 
simply information recorded by a physician without additional 
medical comment is not competent medical evidence.  It is not 
transformed into competent medical evidence because the 
transcriber of the appellant's history happens to be a 
physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Consistent with the disqualification of the February 1997 
notation in the psychiatric evaluation of the diagnosis, the 
SSA judge's conclusion that the veteran has fibromyalgia is 
without probative value on that point.

The other evidence of record includes the following -

A March 1995 private podiatrist's statement reported the 
veteran's complaints of pain in the arch, ankle, and muscles 
of the lower leg, bilaterally.  The podiatrist assessed 
symptomatic bilateral flexible pes valgo planus associated 
with plantar fasciitis.

During a June 1995 VA compensation examination, the veteran 
reported that she had initially experienced bilateral foot 
pain during basic training in November 1992 that became 
progressively worse, involving her ankles and calves.  The 
diagnoses were bilateral pes valgus and pes planus.

During a July 1995 VA compensation examination, the veteran 
reported continuing pain in her ankles and calves.  
Examination revealed some tenderness to palpation of the 
calves.  Examination of the ankles revealed pain throughout 
full range of motion without crepitus.  The examiner noted an 
impression of "probable fibrocytes" of the calf muscles, 
with the ankles to be evaluated by X-rays.

At a September 1995 foot examination for the SSA, the veteran 
averred disability because of flat feet.  Upon motor and 
sensory examination of the major muscle groups throughout the 
body, the examiner did not mention any findings of point 
tenderness anywhere in the body.  The diagnosis was pes 
planus bilaterally with tendonitis of both feet.

A February 1996 VA outpatient podiatry clinic record noted a 
history of fibrositis in the calves without mention of a 
source of that history other than the veteran.  The diagnosis 
was acute bilateral plantar fasciitis.

The term "fibromyalgia" first appears in the record is in a 
June 1996 VA outpatient clinic record.  The veteran was seen 
for complaints of pain behind the knees, the tarsal and 
metatarsal.  Without reporting a full body examination, the 
reported impression was probable fibromyalgia.

A July 1996 VA compensation examiner noted that the veteran 
initially developed foot pain during service while marching 
and was diagnosed with flat feet, subsequently with pain in 
her calves and other parts of her body, and that she was felt 
to have fibromyalgia.  The examiner did not identify by whom 
she was felt to have fibromyalgia, and no other source of 
such an impression than the June 1996 VA outpatient record 
predates the July 1996 examiner's comment.  The examiner 
commented that she was also felt to have chronic fatigue 
syndrome.  Examination revealed rather striking tenderness of 
the calves and soles of the feet, but no obvious swelling, 
warmth, redness, or other visible manifestations of 
inflammation.  The examiner noted that "she may well have 
chronic fatigue syndrome, but this is such a nebulous-type 
diagnosis that to say that her fibromyalgia is associated 
with this is difficult, but certainly can go along with this.  
Fibromyalgia in and of itself is hardly a very specific 
pathologic diagnosis. . . .  Nevertheless, I think her 
symptoms are quite real, and I think she is truly disabled."

August 1996 outpatient follow-up record noted multiple 
trigger points of the extremities without specifying upper or 
lower extremities or identifying the trigger points.  The 
veteran testified in October 1998 that it was the doctor at 
this clinic who first diagnosed fibromyalgia.

The veteran had a complete physical examination for SSA in 
January 1997 that noted tenderness or lack thereof on review 
of systems throughout the body.  The examiner found thoracic 
muscle tenderness, lumber muscles painful to light palpation, 
and leg tenderness to mild palpation.  The only diagnosis was 
severe bilateral plantar fasciitis with bilateral fallen 
longitudinal and transverse arches.

The veteran was hospitalized in January 1997 after 
complaining of increased symptoms of depression.  She 
complained of severe lower extremity pain, and of myalgias 
and arthralgias.  A history of fibromyalgia was noted.  
Examination by a student physician's assistant found point 
tenderness of her back at the T-5 vertebra and point 
tenderness of the left medial malleolus, assessed as 
exacerbation of fibromyalgia exhibiting "trigger point" 
tenderness in various areas.  The final hospitalization 
diagnosis was dysthymic disorder with superimposed major 
depressive disorder; plantar fasciitis; chronic myalgias; and 
arthralgias.  A laboratory test produced a positive Lyme 
titer two days after hospital discharge. 

VA compensation examination of the feet in October 1997 
produced an impression of bilateral, symptomatic pes planus 
with associated Achilles' tendonitis, plantar fasciitis and 
sinus tarsi syndrome.

Private treatment records of April 1998 to November 2000 
included repeated notation of fibromyalgia flare-up.  Most of 
the complaints of pain involved the legs, with notation in 
September 1998 of increased muscle pain in the back and 
shoulders with wet weather.  The impression was fibromyalgia.

On January 2001 VA compensation examination, the examiner 
noted review of the veteran's claims file, and summarized the 
veteran's service and post-service medical history.  
Examination revealed full range of motion in the knees and 
ankles, and no evidence of atrophy or erythema of the calf 
muscles.  The examiner found that there was tenderness in 
both calves on palpation.  There was difficulty of ambulation 
on the toes and heels and reduced muscle strength in the 
bilateral hip flexors, quads, hamstrings, bilateral 
dorsiflexors, and bilateral plantar flexors.  The examiner 
concluded that the etiology of the veteran's current calf 
muscle disability was myalgia or muscle pain.  The examiner 
further concluded that the veteran's current left and right 
calf disability had its onset during service as noted from 
the history, and that it was proximately due to the veteran's 
service-connected pes planus/pes valgus condition.  The 
examiner did not diagnose fibromyalgia.

In July 2004, the Board obtained an expert medical opinion 
from a VA Veterans Health Administration physician, regarding 
whether the veteran has fibromyalgia.  See 38 C.F.R. 
§ 20.901(a) (2006).  The reviewing physician examined the 
veteran's service medical records and VA claims file.  The 
report defined "fibrositis," "fibromyalgia," "myalgia," 
and "fibrocytes."  The reporting physician discussed the 
specific findings diagnostic of fibromyalgia as a specific 
pathology.  The examiner noted findings in the record of 
tender points other than the calves, but opined that the 
records did not include the report of an examination adequate 
to diagnose fibromyalgia.  The reviewer concluded that, based 
on the evidence of record, which lacked notation of the 
requisite trigger points in all four quadrants of the body, 
it is unlikely the veteran has fibromyalgia.  The physician 
opined that chronic muscle pain or regional rheumatic pain 
syndrome directly related to bilateral pes planus and her 
activities in active military service were more likely 
diagnoses.  

The Board remanded the case in December 2004 for an 
examination by a physician knowledgeable about pain disorders 
to determine the etiology of the veteran's complaints and 
specifically to diagnose or rule out fibromyalgia.  This 
examination was to be just the sort the July 2004 Veterans 
Health Administration physician opined was lacking from the 
record.  The veteran did not report for the examination nor 
communicate a reason why not, nor request examination at 
another time.  The scheduled examiner nonetheless persevered 
in reviewing the record and providing a medical opinion that 
essentially concurred in the July 2004 VA opinion that the 
veteran does not have fibromyalgia.  The reviewer disagreed 
about regional rheumatic pain syndrome and further concurred 
that the veteran has chronic pain due to symptomatic 
bilateral pes planus with secondary bilateral Achilles 
tendonitis, plantar fasciitis and sinus tarsi syndrome, which 
seemed to have worsened during her tour of duty.

The VA medical opinions and the literature the veteran 
submitted corroborate each other regarding the nature and 
diagnosis of fibromyalgia.  The July 2004 and the February 
2006 VA opinions are persuasive that the clinical records do 
not reveal pathognomonic findings, i.e., findings 
specifically distinctive or characteristic of a disease or 
pathologic condition, or a sign or symptom on which a 
diagnosis can be made.  The reasonable conclusion is that the 
diagnoses of fibromyalgia are unreliable.

Regulation provides that VA will decide original compensation 
claims on the evidence available if a claimant fails without 
good cause to report for an examination necessary to 
initially determine entitlement to disability compensation 
for a claimed condition.  38 C.F.R. § 3.655.  Law and 
regulations afford the veteran the right to VA examination to 
produce medical evidence to establish her claim, 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§  3.159(c)(4), 3.326, but she is not 
compelled to avail herself of such examination in the context 
of this claim.  The examination she did not attend was 
designed to produce evidence pathognomonic of fibromyalgia.  
The two VA opinions are persuasive that the multiple 
diagnoses of fibromyalgia are unreliable because they were 
made without sufficient empirical evidence to confirm the 
diagnosis.

Law and regulation affords the veteran the benefit of the 
doubt when evidence is in equipoise or nearly so as to any 
matter material to determination of a claim.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case there is a significant amount 
of evidence in the veteran's favor, such that the Board must 
articulate why the evidence is not in "relative equipoise."  
Williams v. Brown, 4 Vet. App. 270, 273-74 (1993).

In this case, the balance is tipped by quality of evidence 
over quantity.  Evaluation of evidence requires assessment of 
its weight or probative value.  Gilbert, 1 Vet. App. at 57.  
The July 2004 and February 2006 VA medical opinions outweigh 
the clinical and other examination records, because the 
clinical and other examination records reveal the diagnoses 
and impressions were reached without performance of the 
medical examinations necessary to make them reliable.  For 
this reason, in assessing which evidence is persuasive and 
witch unpersuasive, Gilbert, 1 Vet. App. at 57, the July 2004 
and February 2006 VA opinions are persuasive, and the 
clinical records and other examination reports are not.

The preponderance of the evidence is against finding the 
veteran currently has fibromyalgia.  Consequently, the 
question of whether she had fibromyalgia in service is moot, 
and the question whether there is a link between current 
fibromyalgia and fibromyalgia in service is also moot.  The 
claim must be denied.


ORDER

Service connection for fibromyalgia is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


